DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 3/16/22 have been entered and considered.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments, statement of common ownership and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a semiconductor structure comprising: the buffer structure comprising a layer of buffer material comprising silicon and germanium with a germanium concentration from 20 to 45 atomic percent and having a lattice constant that is at least 75% relaxed relative to the substrate; a source and a drain on top of the buffer structure; a body of monocrystalline semiconductor material extending between the source and the drain, the monocrystalline semiconductor material comprising silicon and germanium with a germanium concentration of at least 30 atomic percent (claim 1), a CMOS transistor structure comprising: the buffer material comprising silicon and germanium with germanium from 20 to 45 atomic percent and having a lattice that is at least 75% relaxed with respect to the substrate; a first source and a first drain on top of the layer of buffer material; a first body comprising monocrystalline silicon and extending between the first source and the first drain; a second source and a second drain on top of the layer of buffer material; a second body extending between the second source and the second drain, the second body comprising silicon and germanium with a germanium concentration from 40 to 85 atomic percent (claim 12) and a method of fabricating a nanowire transistor, the method comprising: a layer of buffer material with a thickness less than 200 nm, the layer of buffer material comprising silicon and germanium with germanium from 20 to 45 atomic percent and having a lattice structure that is at least 75% relaxed relative to the substrate; forming a layer stack over the layer buffer material, the layer stack including alternating layers of a first material comprising silicon and a second material comprising silicon and germanium, wherein the second material contains germanium in an amount from 30 to 85 atomic percent; etching the layer stack to define one or more fins (claim 19) as described in the independent claims and in the context of their recited apparatuses and process, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
May 18, 2022